DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–6, 9 and 10 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Patent 9,860,645 (filed 05 January 2017) (“Tsui”).
Claim 1 is drawn to “a sound output apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Tsui reference.
 Claim 1
The Tsui Reference
“1. A sound output apparatus comprising:
Tsui describes a multi-driver air-tube earphone. See, generally, Tsui at Abs., FIG.11.

Tsui’s earphone 2/230 includes a low-frequency driver 12/246 that generates low-frequency sound signals output by filter 248. Id. at col. 6 ll. 17–35, col. 10 ll. 13–45, col. 12 ll. 25–26, 56–58, FIGs.1, 11, 15B, 16B.
“a sound guiding unit with a hollow structure, having one end coupled to the first sound generation unit, and another end as a sound emission unit including an open end; and
Earphone 2/230 includes hollow tube 10/240 to guide sound from low-frequency driver 12/246 to a manifold 4/232. Id. The manifold includes an opening that couples to an earpiece (6). Id. The earpiece, such as an in-canal earpiece, includes another opening that releases sound into a user’s ear canal. Id. The manifold and earpiece both potentially correspond to the claimed sound emission unit.
“a second sound generation unit that is disposed at a place closer to the sound emission unit than the first sound generation unit and generates a high-frequency band.”
Tsui’s earphone includes a high-frequency driver 8/236 that generates high-frequency sound signals output by filter 248. Id.

Table 1
For the foregoing reasons the Tsui reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the sound guiding unit has a joint unit that is located before the sound emission unit and takes in a sound from the second sound generation unit.”
Tsui’s earphone includes a manifold 4/232. Tsui at col. 6 ll. 17–35, col. 10 ll. 13–45, FIGs.1, 11. The manifold is located before earpiece 6 and Id. For the foregoing reasons the Tsui reference anticipates all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the sound guiding unit is constituted such that a section from the sound emission unit to the joint unit has a lower impedance than a section from the joint unit to the first sound generation unit.”
Tsui describes an embodiment where the tube is implemented as a narrow tube 34 with a diameter that is smaller than that of its corresponding manifold 28. Tsui at col. 7 ll. 9–32, FIG.3. Since acoustic impedance is inversely proportional to the cross-sectional area of the aperture through which the wave passes1, the manifold’s acoustic impedance, from the high-frequency driver to the earpiece, would be less than the impedance of the narrow tube from the manifold to the low-frequency driver. For the foregoing reasons the Tsui reference anticipates all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
 “further comprising a holding unit configured to hold the sound guiding unit in a vicinity of the sound emission unit.”
Tsui’s earphone includes a manifold 4/232. Tsui at col. 6 ll. 17–35, col. 10 ll. 13–45, FIGs.1, 11. The manifold holds tube 10/240 in place near earpiece 6. Id. For the foregoing reasons the Tsui reference anticipates all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
 “wherein the second sound generation unit is accommodated in the holding unit.”
Tsui houses high-frequency driver 8/236 in the manifold 4/232. Tsui at col. 6 ll. 17–35, col. 10 ll. 13–45, FIGs.1, 11. For the foregoing reasons the Tsui reference anticipates all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
 “further comprising a third sound generation unit configured to generate a mid-frequency band.”
Tsui similarly describes implementing an earphone in a three-way configuration that includes a mid-frequency driver. Tsui at col. 10 ll. 46–62, FIG.12. For the foregoing reasons the Tsui reference anticipates all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
 “further comprising a division unit configured to divide a frequency band of a signal inputted into each of the sound generation units in accordance with responsible frequency bands of the respective sound generation units.”
Tsui describes a filter circuit 248 in housing 249 that splits an input audio signal into a high-frequency band for driver 236 and a low-frequency band for driver 246. Tsui at col. 10 ll. 13–45, FIG.11. For the foregoing reasons the Tsui reference anticipates all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
 “further comprising: a communication unit configured to send and receive an audio or another signal to and from an external device; and

Similarly, Tsui describes implementing an earphone with a Bluetooth module 380 to send and receive signals and a cross-over filter 378 to process received audio signals. Tsui at col. 12 ll. 27–58, FIG.16A. For the foregoing reasons the Tsui reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Tsui.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Tsui and US Patent Application Publication 2018/0247646 (effectively filed 30 September 2016 (“Meacham”).
Claim 7 depends on claim 6 and further requires the following:
 “wherein the third sound generation unit is disposed at a place closer to the sound emission unit than the first sound generation unit and farther from the sound emission unit than the second sound generation unit.”
Claim 8 depends on claim 6 and further requires the following:
 “wherein the sound guiding unit has a second joint unit that is located at a place farther from the sound emission unit than a first joint unit configured to take in a sound from the second sound 
Tsui describes a three-way embodiment, where high-frequency 260, mid-frequency 268 and low-frequency 270 drivers are combined in a single earphone. Tsui at col. 10 ll. 46–62, FIG.12. Tsui’s mid-frequency driver 268 is positioned in a housing 266 alongside low-frequency driver 270. Id. It is not positioned in a second joint unit, or manifold, at a location between high-frequency driver 260 and low-frequency driver 270. Id. However, in describing the two-way embodiment, the Tsui reference teaches that the length of tube 240 delays and mixes the output of the low- and high-frequency drivers in a way that emphasizes the spatial effects of the signals at the crossover frequencies of filters 276, 278. Id. at col. 5 ll. 45–66, col. 7 ll. 22–32col. 10 ll. 25–30, col. 11 ll. 9–23. This suggests adjusting the mid-frequency driver’s position to be placed between the high-frequency and low-frequency drivers, such that the drivers’ outputs mix at the two low-mid and mid-high crossovers. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to experiment with placing mid-frequency driver 268 in a separate manifold located between high-frequency driver 260 and low-frequency driver 270. For the foregoing reasons, the combination of the Tsui and the Yamagishi references makes obvious all limitations of the claims.
Claim 11 depends on claim 1 and further requires the following:
 “further comprising a GPS, an IMU, or another sensor.”

Summary
Claims 1–11 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Additional Citations
The following table lists several additional references that are being relied on in this Office action, but are relevant to the claimed subject matter. Like the claimed invention and the Tsui reference, the following references describe earphones containing multiple drivers combined with acoustic ducting of various lengths.
Reference Number
US-6307943-B1
US-20060133631-A1
US-20070291971-A1
US-20110058702-A1
US-20150117694-A1
US-20130251161-A1
US-20110182455-A1
US-20170230741-A1
US-20180288513-A1

Table 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

1/14/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 UNSW, Acoustic Impedance, Intensity and Power, https://web.archive.org/web/20110112062529/https://www.animations.physics.unsw.edu.au/jw/sound-impedance-intensity.htm (archived by the WayBackMachine on 12 January 2011).